Concurring Opinion by
Montgomery, J.:
I concur in this action. Relator was committed to the State Correctional Institution at Camp Hill on May 13, 1959. On February 8, 1961, he was paroled. On December 17, 1964, he was returned as a convicted parole violator. The Pennsylvania Board of Parole declared him a parole violator on March 8, 1965,
Under relator’s original commitment his maximum term was six years under the Act of July 29,1953, P. L. 1447, §1, 61 P.S. §485, and it would have expired March 13, 1965, had he not violated his parole.- As a .parole violator he lost the time following the day on which he violated his parole. He is required to serve this lost time under the Act of May 1, 1929, P. L. 1183, §1, as amended, 61 P.S. §521. Under the circumstances the Board properly established June 13, 1969, as the new date for the expiration of his original six year sentence.